Citation Nr: 0400491	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-02 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for L5 stenosis with 
lateral recess stenosis and L4-5 herniated nucleus pulposus, 
currently rated as 60 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and E.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


REMAND

A review of the veteran's March 2003 Board hearing testimony 
reveals that the veteran has essentially indicated that his 
service-connected lumbar spine disability has worsened since 
the July 2001 VA neurological examination (the Board here 
observes that the last VA spine examination was conducted in 
December 1998 and a neurological examination was last 
conducted in July 2001).  In particular, the veteran has 
emphasized that the lower extremity symptomatology related to 
his lower back disability has become more severe than the 
findings from the July 2001 neurological examination would 
indicate.

The Board observes that because the other issues on appeal 
are inextricably intertwined with the veteran's lumbar spine 
disability issue (especially as they pertain to 
symptomatology related to the lower extremities), they must 
be considered together, and thus a decision by the Board on 
the other issues on appeal would at this point be premature.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Under these circumstances, the Board finds that a 
contemporaneous VA spine examination (as well as an Aid and 
Attendance examination) is necessary to accurately assess the 
issues on appeal.  VAOPGCPREC 11-95 (1995); 60 Fed. Reg. 
43186 (1995).  As new regulations pertaining to the spine 
have been promulgated (effective September 26, 2003), the 
proper criteria for rating the spine must be used for the 
appropriate time periods in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected lumbar 
spine disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to answer the 
question of whether the veteran has the 
functional equivalent of the loss of the 
use of his lower extremities.

3.  The veteran should also be afforded 
an Aid and Attendance examination (with 
VA Form 21- 2680 to be completed) for the 
purpose of ascertaining whether his 
service-connected disabilities have 
rendered him unable to perform self-care 
on a regular basis thereby requiring the 
aid and attendance of another individual.

4.  When the development requested has 
been completed, the issues should again 
be reviewed.  If the benefits sought are 
not granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

